DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive; it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitobi et al. (US 2011/0274632 A1; published 10 November 2011).
	Ishitobi et al. discloses a sunscreen cream containing hydrophobicized zinc oxide, silica powder, 5 wt% 2-ethylhexyl-p-methoxycinnamate, 1 wt% hexyl diethylaminohydroxybenzoylbenzoate, 3 wt% 2,4-bis {[4-(2-ethylhexyloxy)-2-hydroxy]phenyl}-6-(4-methoxyphenyl)-1,3,5-triazine, 3 wt% dimethicodiethyl benzal malonate, 3 wt% octocrylene, distearyl ammonium chloride, organic modified clay mineral, and dimethylpolysiloxane (Example 2-12; paragraph [0111]), wherein other ingredients commonly used in cosmetics can be blended in including cation surfactants (paragraphs [0051], [0066]), wherein other ingredients commonly used in cosmetics can be blended in including higher fatty acids such as myristic acid, palmitic acid, stearic acid, or behenic acid (paragraphs [0051], [0055]), wherein the powder is an ultraviolet scattering agent powder such as zinc oxide (paragraph [0048]), wherein it is preferable to blend in a platelike powder such as talc in the powder (paragraph [0050]).
	Although Example 2-12 does not include a flaky powder as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ishitobi et al. as 
	Regarding the claimed concentration of an ultraviolet absorbing agent of 6-40% by mass, Example 2-12 of Ishitobi et al. includes 5 wt% 2-ethylhexyl-p-methoxycinnamate, 1 wt% hexyl diethylaminohydroxybenzoylbenzoate, 3 wt% 2,4-bis {[4-(2-ethylhexyloxy)-2-hydroxy]phenyl}-6-(4-methoxyphenyl)-1,3,5-triazine, 3 wt% dimethicodiethyl benzal malonate, and 3 wt% octocrylene, all of which are ultraviolet absorbing agents, thus adding up to an ultraviolet absorbing agent concentration of 15 wt%.  It is noted that “an ultraviolet absorbing agent” as set forth in claim 1 is interpreted as “one or more ultraviolet absorbing agents”.  See KCJ Corp. v. Kinetic Concepts Inc., 223 F.3d 1351, 55 USPQ2d 1835, 1839 (Fed. Cir. 2000) ("an indefinite article 'a' or 'an' in patent parlance carries the meaning of 'one or more' in open-ended claims containing the transitional phrase 'comprising.'").
	Regarding the claimed cationic surfactant, it is believed that the distearyl ammonium chloride of Example 2-12 of Ishitobi et al. is a cationic surfactant.  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ishitobi et al. as discussed above and to blend into Example 2-12 of Ishitobi et al. other ingredients commonly used in cosmetics including a cation (i.e., cationic) surfactant, with a reasonable expectation of success.
	Regarding claim 2, the hydrophobicized zinc oxide and silica powder of Example 2-12 of Ishitobi et al. are ultraviolet scattering agents.

Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ishitobi et al. as discussed above and to blend into Example 2-12 of Ishitobi et al. other ingredients commonly used in cosmetics including higher fatty acids such as myristic acid, palmitic acid, stearic acid, or behenic acid (i.e., oil phase thickeners), with a reasonable expectation of success.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitobi et al. as applied to claims 1-5 above, and further in view of Ono et al. (US 2015/0030768 A1; published 29 January 2015).
Ishitobi et al. is relied upon as discussed above.
Ishitobi et al. does not disclose that the talc flaky powder as discussed above is hydrophobically treated.
Ono et al. discloses flaky particulate material such as talc in a cosmetic composition (title; abstract) wherein the flaky particulate material is surface treated to achieve smoothness, transparency, comfort of use, and natural finish (paragraph [0028]) wherein the surface treatment uses a fatty acid metal salt (paragraphs [0031]-[0032]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishitobi et al. and Ono et al. by surface treating the talc in the sunscreen composition of Ishitobi et al. as discussed above using fatty acid metal salt (i.e., hydrophobically treated talc) as suggested by Ono et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to achieve smoothness, transparency, comfort of use, and natural finish for such composition as suggested by Ono et al.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617